Citation Nr: 1108808	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right foot disorder, to include bunions. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1962 to February 1966. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri. 
 
The issue of entitlement to service connection for erectile dysfunction secondary to his service-connected diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This case was most recently before the Board in March 2009.  In that March 2009 Board decision, a claim for service connection for hearing loss was denied.  The remaining claims for service connection for tinnitus and a right foot disorder were remanded.  The RO was instructed to obtain outstanding private treatment records, afford the Veteran a VA examination for his tinnitus, and determine if further development was warranted with respect to his claimed foot disorder.  The RO was additionally instructed to then reconsider all evidence and issue a supplemental statement of the case (SSOC).  The Board finds that the requested development has been completed was respect to his tinnitus claim. 

The Board notes that a statement of the case was issued in August 2006 with respect to a service connection claim for residuals of a right shoulder fracture.  A substantive appeal was not filed with respect to this issue.  The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

The case at hand, however, is distinguishable from the case in Percy in that the issue here is not the timeliness of a substantive appeal but the fact that the Veteran never submitted a substantive appeal.  No statements have been submitted indicating that he wished to appeal this matter or that he currently believes this matter is on appeal.  The Veteran indicated in his September 2006 substantive appeal that he was specifically only appealing his right foot, hearing loss and tinnitus claims.  Moreover, the Veteran's representative submitted an Informal Hearing Presentation in February 2011 which only addressed the remaining issues of entitlement to service connection for tinnitus and for a right foot disorder.  Therefore, the Board concludes that the issue regarding his service connection claim for a right shoulder disorder is not currently on appeal, as neither the Veteran nor his representative have given any indication that he wished them to be appealed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right foot disorder, to include bunions is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was not manifest during service or within several years post-service; the evidence of record does not indicate that a medical nexus exists between the Veteran's active duty service and his current tinnitus.

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the March 2006 notice, the matter was readjudicated in an August 2006 statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the Veteran has not indicated that there are any VA treatment records.  In fact, in his June 2005 claim, the Veteran indicated that he had not yet received treatment for this disorder. 

Next, a specific VA examination and opinion was obtained in June 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is claiming entitlement to service connection for tinnitus.  He asserts that his tinnitus is the result of acoustic trauma (noise exposure) that he experienced during his active duty.  

Initially, the Board finds that a diagnosis of tinnitus is of record.  The Veteran was diagnosed with tinnitus at a June 2009 VA examination.  As such, a current disability has been shown.  

In considering in-service incurrence of tinnitus, the Board notes that the service treatment records fail to demonstrate any complaints or treatment referable to tinnitus.  A January 1966 separation examination noted a normal clinical evaluation of his ears.  Although he complained of ear, nose or throat trouble in a report of medical history at that time, the only complaints discussed were those pertaining to sinusitis.  

Concerning there being evidence of an in-service injury, the Veteran's military occupational specialty (MOS) was an Inventory Management Specialist.  See the Veteran's DD form 214.  He alleges that his MOS exposed him to constant aircraft noise.  He says that he worked in an office in a warehouse that was situated near a flight line.  He states that he was consistently exposed to jet engine noise without the aid of hearing protection.

While the Board has no reason to doubt that the veteran was exposed to aircraft noise and other noises in service, there is no indication that such exposure resulted in any injury.  As was noted above, the Veteran's service treatment records do not indicate any abnormalities with respect to the veteran's ears upon separation.  Indeed, the record is devoid of any competent medical evidence which even hints of an ear injury.  Furthermore, there is no indication that the Veteran participated in combat, which would allow for a statutory presumption of exposure to high levels of noise and/or acoustic trauma. 38 U.S.C.A. § 1154(b) (West 2002).

However, this does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that any current tinnitus is causally related to active service for the reasons discussed below.

The post-service evidence does not reflect complaints or treatment for tinnitus until June 2005, almost forty years following the Veteran's separation from active duty service.  Specifically, complaints associated with his tinnitus were first raised in his June 2005 claim.  A diagnosis of tinnitus was not made until his June 2009 VA examination. As such, the document objective evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to his tinnitus for several decades, the evidence includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his tinnitus since active duty service  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of tinnitus because this requires only personal knowledge as it comes to him through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of continued tinnitus since active service, while competent, is nonetheless not credible.  First, emphasis is placed on the multi-year gap between discharge from active duty service (1966) and initial reported symptoms and diagnosis as early as 2005, almost 40 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  There is simply no evidence, other than his own statements, to support his assertion of experiencing tinnitus since service.

Next, and of significant import, the Board notes that the Veteran has been inconsistent in his history of experiencing tinnitus.  He initially reported experiencing tinnitus in 1966.  However, at his June 2009 VA examination, he indicated that his tinnitus had been present for "at least 10 years maybe a little longer."  Given that this statement was in contemplation of performing an examination, which was for the purpose of providing an examination and potential treatment in the future, the statement given in June 2009 is deemed to have greater probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Put another way, the Veteran's own reported history of his tinnitus disorder continuity is inconsistent.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's tinnitus to active duty.    

To that end, the Board places significant probative value on a June 2009 VA examination undertaken to specifically address the Veteran's tinnitus claim.  The June 2009 VA examiner opined that his tinnitus was less likely as not caused by or the result of his military noise exposure.  The VA examiner rationalized stating that the Veteran's service records were absent for reports of tinnitus.  She indicated that although he had reported the onset of tinnitus during service on his appeal document, at the VA examination he indicated that onset was "a little over 10 years ago," which she noted was approximately 30 years post discharge.  Based on this rationale, a negative nexus opinion was provided.

The Board finds that the June 2009 opinion is adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file.  Moreover, the June 2009 VA examiner interviewed the Veteran, and conducted a physical examination.  There are no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.


The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed tinnitus, and active duty service.  Although the Veteran is competent to report that he has tinnitus, he is not competent to render a medical opinion as to the etiology of the disability.  Moreover, the Board finds that the June 2009 VA examiner's opinion is the most probative evidence of record.  This is because she reviewed his records, considered his reported history, and examined the Veteran.  As such, the preponderance of the evidence weighs against a finding that the Veteran's tinnitus developed in service or is due to any event or injury in service. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

As the evidence of record fails to establish any clinical manifestations of tinnitus within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease has not been satisfied.  


ORDER

Service connection for tinnitus is denied. 


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  



With respect to the Veteran's right foot, service treatment records reflect that the Veteran sought treatment for a bunion of his right big toe in February 1962.  He once again sought treatment for a right great toe bunion in July 1962.  The Veteran's January 1966 separation examination reflected a normal clinical evaluation of his feet however, an asymptomatic bunion on the right foot was noted.   The Veteran contends that his feet have continued to bother him since service.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is deemed to be competent to state that he currently experiences problems with his feet.  Thus, based on documentation of some treatment in service, and complaints of continued symptomatology of the right foot, the Board finds that a remand for a VA examination of the claim of service connection for a right foot disorder, to include bunions, is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, as indicated above, the Board remanded the appeal in March 2009, in part, for the RO to obtain outstanding private treatment records from a Dr. S.  The Board noted, at that time, that the Veteran had supplemented the record in April 2008 with the complete mailing address of Dr. S., but that these records had not yet been associated with the claims file.  The Board notes that in April 2009, the RO sent the Veteran a letter indicating that he needed to provide the complete name and address of Dr. S. so that these records could be obtained.  The Veteran was instructed to fill out and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information.  The Veteran did not return the requested information.  

However, as the Remand from the Board suggested that VA had the necessary information to obtain the records from Dr. S., the Veteran may have been confused by the April 2009 correspondence and believed that the RO already had a properly executed release.  In a January 2011 Supplemental Statement of the Case, the RO indicated that the VA Form 21-4142 the Veteran had previously submitted in April 2008 was no longer valid and a new form needed to be completed.  However, as discussed above, the claim for a right foot disorder must be remanded for a VA examination at this time, therefore the Board finds that the Veteran should be provided one additional opportunity to resubmit a VA Form 21-4142 for Dr. S. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After obtaining the appropriate release, if a new one is deemed necessary, obtain all outstanding records from Dr. S. in Kansas City, Missouri. Any negative search result should be noted in the record. 

2.  Following the development set forth in paragraph 1 of this Remand, schedule the Veteran for an examination to determine the nature and etiology of his right foot disorder, to include bunions.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right foot disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the February and July 1962 service treatment records, the Veteran's January 1966 separation examination, and the Veteran's assertions that he has suffered from a right foot disorder since service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  The RO should then readjudicate the claim for entitlement to service connection.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


